Citation Nr: 1229809	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-03 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes, to include diabetic neuropathy of both upper extremities and both lower extremities. 

2.  Entitlement to service connection for disability manifested by loss of bowel control. 

3.  Entitlement to an increased rating for a dysthymic disorder, currently rated 50 percent disabling. 

4.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee, currently rated 10 percent disabling. 

5.  Entitlement to an increased rating for DJD of the right knee, currently rated 10 percent disabling. 

6.  Entitlement to special monthly compensation (SMC) based on need for regular aid and attendance (A&A) or by reason of being housebound (HB).  


(The issue of entitlement to re-entry in to an Independent Living Program, under Title 38, United State Code, Chapter 31, for the purpose of obtaining a Craftmatic bed and to a power-lift for a motorized scooter is addressed in a separate decision). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from June 1980 to July 1980, in the U.S. Army from October 1983 to February 1984 and from September 1994 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of February and April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran testified at a hearing in March 2008 before a Decision Review Officer (DRO).  A transcript thereof is on file.  

Also on file is a transcript of the Veteran's testimony in March 2011 before the undersigned Acting VLJ sitting at Phoenix, Arizona.  

A February 2011 Report of Contact reflects that the Veteran was informed that the matter of reopening of a claim for service connection for post-traumatic stress disorder (PTSD) was separate and not part of the current appeal.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues of service connection for diabetes, to include diabetic neuropathy of both upper and both lower extremities; service connection for loss of bowel control; an increased rating for a dysthymic disorder; and SMC based on need for regular A&A or by reason of being HB are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The DJD of the left knee is manifested by pain, but the evidence does not establish such symptomatology as measurable limitation of motion or other functional impairment due to arthritis.   

2.   The DJD of the right knee is manifested by pain, but the evidence does not establish such symptomatology as measurable limitation of motion or other functional impairment due to arthritis. 



CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for left knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011). 

2.  The criteria for a rating greater than 10 percent for right knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

The VCAA notice in this case included the type of evidence needed to substantiate the claims for service connection and he was informed that VA would obtain VA records and records of other Federal agencies, and that private medical records could be submitted or VA could be authorized to obtain such records.  

By letter in October 2009 the RO notified the Veteran of the requirements mandated by Vazquez-Flores, Id.    

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) are on file.  Also on file are records of postservice private and VA treatment.  He has testified in support of his claims.  

The Veteran has been afforded official ratting examinations as to the claims before the Board.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The adequacy of the examinations has been challenged.  The Veteran testified that his knees were not adequately examined and that no range of motion testing was done.  However, a review of the reports of the examinations shows that the Veteran was very large and could not be lifted because of (1) his weight, (2) a fear that he might fall and sustain injury, and (3) because the Veteran was unable to assist in getting onto an examining table because he could not stand (due to severe diabetic neuropathy) for more than a second.  In fact, an examination of the Veteran was attempted while he was in a wheelchair, but the examination report is clear that his complaints of pain upon the slightest touch precluded further examination.  

In sum, a complete and thorough examination of the Veteran could not be done and the Veteran was well aware of this.  Accordingly, the Board has no choice but to rate the service-connected knee disabilities upon the evidence now of record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

A June 2006 EMG shows that the Veteran had severe diabetic sensory and motor peripheral neuropathy of both lower extremities.  

An August 2006 VA outpatient treatment (VAOPT) reflects a diagnostic impression that the Veteran's neuropathy was most likely related to the Veteran's diabetes, and it was suspected that much of his underlying pain related to fibromyalgia and arthritic related issues.  

Contained within the Veteran's Vocational and Rehabilitation folder is a report of a November 2006 VA examination for HB status and A&A which reflects that the examiner had reviewed the Veteran's (then) five volumes of claim files.  He had a long history of fibromyalgia and a history of neuropathy presumed to be due to diabetes.  Until one year ago he had been able to walk with assistance and assisting devices but thereafter he was issued a wheel chair and, essentially, at the present time he was incapable of walking at all and was confined to a wheelchair.  Outside of his wheelchair the Veteran could take, at most and even with assistance, only one step.  He had to have help getting dressed and undressed.  His wife dressed him, shaved him, and bathed him.  He essentially could not walk at all because of loss of strength, presumably due to diabetic neuropathy.  His gait and station could not be tested because he could not stand long enough to test either of those abilities.  The diagnosis was that the Veteran was wheel-chair bound and that he had motor and sensory neuropathy, as well as bowel and bladder incontinence, primarily due to diabetic neuropathy.  

At the March 2008 DRO hearing, the Veteran testified that he had lost feeling in his left knee and had problems with range of motion.  He had difficulty extending the leg, which was very uncomfortable and could not bend that knee at all.  (Page 2)  He could not stand because of giving out from weakness, resulting in his falling.   His problems with the right knee were the same as the problems with the left knee and he had the same functional limitations.  (Page 4)  

He criticized his past VA examinations of his knees, stating that that the first examination was not thorough and that the examiner was rushing though things.  At the second examination the examiner had tried to force the Veteran to lift his leg but the Veteran could not; rather, the examiner lifted the Veteran's leg.    

On VA examination for HB status, and A&A in May 2010 it was reported that the Veteran had fibromyalgia, diabetic neuropathy, back pain, a seizure disorder, arteritis, cerebrovascular accident, and migraine headaches.  He was 5 feet and 8 inches tall, and weighed 268 pounds.  His gait was abnormal, and it was reported that he was in a wheel chair.  Disabilities restricting his activities and functions were arteritis, a history of falls, seizures, fibromyalgia, and diabetic neuropathy.  He needed assistance in bathing and tending to other hygiene needs due to weakness of all extremities, back pain, and impaired gait and ambulation.  

On examination it was found that the Veteran was unable to walk without assistance.  He had minimal grip strength in his hands.  He could not lift his arms above his head.  He could not hold on to a pen without shaking.  He was unable to move his legs without pain and had very limited range of motion due to pain.  He was able to move his legs but only minimally.   

On VA orthopedic examination in July 2010 to evaluate the Veteran's fibromyalgia, it was noted that the Veteran arrived in a wheelchair.  His records indicated he lived in an assisted living "situation."  He had severe diabetic neuropathy of both upper and both lower extremities.  He reported that he did not stand without assistance and needed assistance for dressing and bathing.  He stated that he needed help with all activities of daily living and he was not capable of more than just sitting.  It was difficult to assess what role his fibromyalgia played in limiting him so severely.  

The examiner noted that no one was available to help the Veteran stand.  He was a large man and reported that he could not stand unassisted.  A limited examination was performed with the Veteran remaining in a wheelchair.  He had no tenderness below the knees, where he reported having numbness but was essentially tender in all other areas.  There was also tenderness of the lateral aspect of the knees, but only minimal tenderness of the medial aspect of the knees.  Several days later the Veteran was again seen and it was hoped that a more thorough examination could be performed if the Veteran could be examined out of his wheelchair.  At that time the Veteran was also seen by an orthopedic examiner.  However, the Veteran was not encouraging in this endeavor, pointing out that he could not stand and that he almost had to be lifted.  Further, he stated he would be in danger of falling and he reported that he had had seizures.  

The diagnosis was orthopedic conditions including cervical strain, lumbar strain, and bilateral orthopedic knee conditions.  The examiner noted that it was difficult to interpret the Veteran's tenderness as due to fibromyalgia because it was so global and extreme.  The examiner felt that fibromyalgia did not account for the Veteran's confinement in a wheelchair.  

At the time of the second portion of the VA examination for fibromyalgia in July 2010, an orthopedic examination was done.  The orthopedic examiner reported that the findings of the examination were recorded based on the subjective report of the Veteran.  He had reported that he could not stand or walk because he had seizures and was at risk for falling.  Together with this history, his large body habitus precluded him from getting onto the examination table.  An attempt to measure knee range of motion from the Veteran's wheelchair was also impossible because he stated that his hands were too stiff and painful for him to remove his bilateral Velcro knee braces.  With the Veteran's permission, the examiner attempted to remove them, but the Veteran winced and grimaced in pain with any touch, and he was unable to lift either leg to help the examiner.  Moreover, the Veteran's legs were too large for the examiner to lift.  For this reason, no physical examination was done.  

The Veteran reported having used a motorized scooter for at least the last five (5) years or more.  He reported having pain, instability, giving way, stiffness, weakness, incoordination, and decreased speed of motion of both knees.  He had not had episodes of dislocation, subluxation, locking or effusion.  He reported that his symptoms of inflammation were swelling and tenderness.  He reported having constant and severe flare-ups of joint disease.  Precipitating factors were emotional distress, cold or wet weather, heat, or accidentally bumping his knees.  X-rays of July 2010, compared to X-rays of March 2007, demonstrated slightly prominent medial tibial spines, bilaterally, but no obvious fracture or other localized signs of bone or soft tissue abnormality.  

The diagnosis was chronic bilateral knee strains associated with DJD.  It was reported that the impact of his problems prevented performing chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

An August 2010 addendum to the July 2010 fibromyalgia examination reflects that the original examiner had reviewed the claims files and the information therein was in keeping with the history and some of the assumptions made at the July 2010 examination.  It was reported that in December 2005 a remarkable number of symptoms were attributed to fibromyalgia.  An examination in November 2006 had revealed essentially the same findings and at that time every part of the Veteran's body was touched was markedly tender.  It was noted that the Veteran's complaints were generally identical all the way back to 1997 and the only real difference was the addition of symptoms due to diabetic neuropathy.  There was no change in the diagnosis and conclusions as reported in July 2010.  

A November 2010 addendum by the examiner who conducted the orthopedic component of the examination in July 2010 reflects that the claim files were reviewed.  As previously noted, examination of the Veteran's knees was not possible due to his large body habitus, being at a risk for falling, and complaining too much of pain for removal of knee braces.  It was reported that it could not be determined if the Veteran had recurrent bilateral subluxation or lateral instability, and to what extent these conditions existed without resorting to mere speculation.  

At the March 2011 travel Board hearing the Veteran's service representative stated that the Veteran had developed diabetes.  In response to whether his neuropathy was due to diabetes the Veteran replied that he had neuropathy and he had fibromyalgia which he apparently felt were connected because he had begun to have numbness and pain in both legs.  He still had numbness in his feet.  (Page 3)  As to his upper extremities, he had decreased grip strength and could not hold onto objects.  He wore knee braces which had been prescribed to ease his pain from neuropathy and fibromyalgia.  He had difficulty maneuvering himself from his bed to his bathroom without any assistance because he knees would give out.    

The Veteran testified that he was unable to walk for a long distance due to his DJD of the knees.  (Page 11)  In the evening, when getting out of his wheelchair, he had to have assistance to get into bed just as he needed assistance getting dressed and to bath.  He had someone come in every day to help him with these actions, including cooking.   (Pages 12 and 13)  Essentially, he could not do any essential tasks of daily living without assistance.  (Page 20)  

A report of a July 2011 examination for HB status and for A&A reflects that the Veteran weighed 285 pounds.  He did not walk but, rather was wheelchair bound.  He was unable to bear his own weight for more than a few seconds.  He had pain and spasm of the musculature of the lumbosacral spine.  He was in a motorized wheelchair throughout the day.  He needed assistance with household chores and medication management.   

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with the criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-11 (2007) (staged ratings may be for application at various times during the appeal period).  

DJD of the Knees

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence, rate based on limited motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted, but if there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  

With respect to the first method, the appropriate DCs to rate limited motion of a knee are DC 5260, which provides for a minimum 10 percent compensable rating for flexion of a knee limited to 45 degrees; and DC 5261, which provides for a minimum 10 percent, compensable rating for extension of a knee limited to 10 degrees.  

The second method for rating degenerative arthritis under DC 5003 provides that with no limitation of motion or when the limitation of motion of the specific joint or joints involved is noncompensable, even if due to pain, under the appropriate DCS, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *6, *7.  

The Court in Mitchell clarified that the Court's prior decisions in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995); and Powell v. West, 13 Vet. App. 31 (1999) do not: (1) apply a broad principle-that painful motion is limited motion-to the DCs measuring limitation of motion, or (2) conclude that the appropriate remedy for painful motion is a maximum disability rating for limitation of motion.  Mitchell, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *7-9.  Taken in context, these cases establish simply that a veteran is entitled to a minimum 10 percent rating under the second part of DC 5003 when there is painful motion and X-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree.  Id.; 2011 WL 672294 at *9 (In Mitchell, Id., the veteran had already had a minimum 10 percent rating but it was clarified that "the presence of pain was only one of several factors that led the Court to reverse the Board's decision" in Powell and that the veteran in Powell had, aside from pain, documented and severe limitation of motion of his spine.)  

In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at *5 (quoting 38 C.F.R. § 4.40). 

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) provides that a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  

38 C.F.R. § 4.71a, DC 5261 (limitation of extension of the leg) provides for a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Analysis - DJD of Both Knees, Each Rated 10 percent Disabling

The 10 percent disability evaluation assigned for DJD of each knee encompasses subjective complaints, such as pain and painful motion.  As is clear from the evidence on file, testing of the Veteran's range of motion is not now possible because of the severity of the loss of his motor function in both legs.  It is equally clear that this loss of motor function is not due to or the result of his service-connected DJD of the knees but due to other pathology.  While the record may not definitively establish the cause of this loss of lower extremity strength, although there is record that peripheral neuropathy due to diabetes may well be the cause, the cause of his loss of motor function and strength is not a matter which the Board must now decide.  

What is relevant is the degree of functional impairment due solely to the Veteran's DJD of each knee.  While 38 C.F.R. § 4.40 states that "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled," in this case the weakness is not due to DJD of the knees.  Moreover, while the Veteran does have pain, it is not limited to his knees but involves his entire lower extremities.  Further, with respect to pain on use causing serious disablement, again while the Veteran had pain not due to DJD he is unable to "use" either knee, as shown by the repeated attempts to test range of motion and other function of his knees at the time of the several VA examinations.  Thus, there is no "use" upon which the knees may become painful.  

38 C.F.R. § 4.40 also provides that "functional loss may be due ...  to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion."  Here, the Veteran did not undertake "motion" at the time of his VA rating examinations.  The Board may not bring together impairment due to nonservice-connected causes with that due to the Veteran's service-connected DJD because this would result in compensation based on symptomatology which is not service-connected.  In this regard, the Board refers to 38 C.F.R. § 4.14 which states that some symptoms, such as "fatigability ... may result from many causes; some may be service connected, others, not [and that] the use of manifestations not resulting from service-connected disease ... in establishing the service-connected evaluation [is] to be avoided."

For these reasons, the claim for ratings in excess of 10 percent for DJD of each knee disability must be denied.  

Here, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant has an exceptional disability picture with such related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  All disability evaluations assigned under the regular schedular rating criteria are intended to compensate and encompass functional impairment in a work setting.   

The symptoms of the service-connected DJD of each knee are not shown to be exceptional or unusual for a psychiatric disability.   In determining the appropriate schedular rating the Board notes that the primary complaint is pain but this, alone, is not sufficient to warrant a higher extraschedular rating because the orthopedic disabilities when assigned compensable ratings, as here, contemplate the production of pain.  See Deluca, Id. and Mitchell, 23 Vet. App. at 32.  Moreover, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, the claims for ratings higher than 10 percent for each knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the Board finds that the preponderance of the evidence is against the Veteran's claims, this doctrine is not applicable in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

A disability evaluation greater than 10 percent for right knee DJD is denied.  

A disability evaluation greater than 10 percent for left knee DJD is denied.  


REMAND

The claim for service connection for diabetic neuropathy of both upper and both lower extremities, by necessity, incorporates within it a claim for service connection for diabetes.  There is on file a significant amount of evidence which indicates that the Veteran does in fact have diabetes and that it causes diabetic peripheral neuropathy of the Veteran's both upper and both lower extremities, as well as loss of bowel control.  In fact, much of the Veteran's lack of mobility, which includes severe motor and sensory impairment of the lower extremities, is due to diabetic peripheral neuropathy.  

The evidence further shows that on VA general medical examination in November 1995 the Veteran was taking Prednisone for his service-connected sarcoidosis.  However, in the adjudication of the claim for service connection for diabetes, including diabetic peripheral neuropathy, one aspect of the claim was not addressed.  This is apparently because the Veteran has not asserted or alleged this particular theory of entitlement.  Specifically, the Veteran has not alleged that his taking of Prednisone for his service-connected sarcoidosis caused or contributed to his developing diabetes or that Prednisone aggravated his diabetes.  See generally Johnson v. Shinseki, No. 09-0274, slip op. (U.S. Vet. App. Jan. 10, 2011) (nonprecedential memorandum decision holding that the Board should have addressed whether taking Prednisone aggravated diabetes mellitus (and noting that an examiner had described the condition as " steroid[-]induced diabetes").  

The Federal Circuit has held that VA has a duty "to fully and sympathetically develop the [V]eteran's claim to its optimum before deciding it on the merits." Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001) (quoting Hodge v. West, 155 F.3d at 1362).   Further, "VA must determine all potential claims raised by the evidence, applying all relevant laws and regulations."  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001).  VA's "duty to assist [] attaches to the investigation of all possible [] cause of [] current disability, including those unknown to the [V]eteran." Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir. 2000).  

Thus, a medical opinion is needed in this case to allow the Board to determine whether the Veteran's long-term use of Prednisone caused or aggravated his current diabetes, and thus his diabetic neuropathy.  Because a potential grant of service connection for diabetes could impact upon the claims for service connection for disability manifested by loss of bowel control and for SMC based on need for regular A&A or by reason of being HB, adjudication of these claims must be deferred pending this additional development.  

As to the claim for an increased rating for a dysthymic disorder, rated 50 percent disabling, the Veteran testified at the March 2011 travel Board hearing that his physical impairments caused depression which aggravated his psychiatric condition.  Page 14.  He was in a PTSD trauma group at the VA Southeast Mesa Clinic in Williamsville.  (Pages 15 and 16)  It is not clear that all of these treatment records are on file.  Moreover, the Veteran has stated that he is claiming service connection for post-traumatic stress disorder (PTSD) based on alleged military sexual trauma (MST).  However, the RO has not yet had the opportunity to adjudicate the claim of service connection for PTSD based on alleged MST.  Any grant of service connection for PTSD could impact upon the rating assigned for the service-connected dysthymic disorder.  Thus, the RO should be given the opportunity to adjudicate this claim and, if it is denied, the Veteran should be given the opportunity to appeal such a decision.  Pending this development, the claim for an increased rating for a dysthymic disorder must be deferred pending this additional development.  Since appellate adjudication of this matter must be deferred the Veteran should be afforded an up-to-date VA psychiatric rating examination.  



Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran an examination for the purpose of determining whether his diabetes mellitus is proximately due to or the result of his long-term use of Prednisone, or any other steroid or medication, prescribed for treatment of a service-connected disability or disabilities, and whether any such medication aggravated his diabetes.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The examiner should also express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current diabetes was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's taking any medication, such as Prednisone or any other steroid or medication as prescribed for any service-connected disability, including sarcoidosis, or any combination of the nonservice-connected disabilities and the Veteran's service-connected disabilities, acting together in concert.  

If the examiner finds that the Veteran's diabetes was aggravated by his taking prescribed medication for any service-connected disability or disabilities, or a combination of the nonservice-connected disabilities and the Veteran's service-connected disabilities, acting together in concert the examiner should quantify the degree of aggravation, if possible.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

2.  Ensure that all psychological or psychiatric treatment records of the Veteran at a PTSD trauma group at the Southeast Mesa Clinic in Williamsville, are associated with the claims files. 

3.  Schedule the Veteran for a VA psychiatric examination, to determine the nature and current extent of the service-connected dysthymic disorder.  The Veteran's claims files should be made available to the examiner in connection with the study of this case.  The examination should include a detailed review of the Veteran's pertinent history, a thorough mental status evaluation, and all appropriate testing needed to ascertain the severity of the Veteran's service-connected psychiatric disorder.  The results of all clinical studies and psychological testing, if deemed necessary, are to be reported in detail. 
The examiner is asked to describe the level of occupational and social impairment due to psychiatric symptomatology.  The examiner is asked to provide a multi-axial assessment, including the assignment of a Global Assessment Functioning (GAF) score.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim by evaluating all evidence obtained after the SOC was issued.  

4.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he  and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and be given an appropriate period of time within which to respond.  

5.  The RO should inform the Veteran and his representative of the elements of a claim for service connection for PTSD based on MST, which should include the appropriate notice required under the Veterans Claims Assistance Act of 2000 (VCAA).  

6.  After any appropriate evidentiary development, the RO should adjudicate the claim for service connection for PTSD based on MST.  
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


